SAN IMEBES BRCUMEAER FIG CHGES Baa? PagenPs7+

AQ/440 (Rev. P09) Summons in a Civjl Action \ \ \ i / _,
UNITED STATES yc Cc

Shannon
Plaintiff

Vv.

 

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

Civil Action No. 3:20-cv-00307-S

Bayside Capital Services LLC

Defendant

 

Summons in a Civil Action

c/o REGISTERED AGENT

C T CORPORATION SYSTEM
208 SO LASALLE ST, SUITE 814
CHICAGO, IL 62703

TO: Bayside Capital Services LLC

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiff's attorney, whose name and address are:

Joseph Davidson

2500 South Highland Avenue
Suite 200

Lombard , IL 60148

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

CLERK OF COURT

   

 

 

oN ee
Signature of Clerk or Deputy Clerk Was

 
Case 3:20-cv-00307-S Document9 Filed 02/20/20 Page 2of2 PagelD 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:20-cv-00307-S

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Shannon v Bayside Capital Services, LLC

 

was received by me on (date) 02/14/2020

(1 I personally served the summons on the individual at (place) 208 S. LaSalle, Suite 814, Chicago, IL 60604

 

on (date) : or

CO I left the summons at the individual’s residence or usual place of abode with (name)

 

. aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

af I served the summons on (name of individual) Derrick Hackett , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

Bayside Capital Services, LLC on (date) 02/19/2020 ; or

 

C1 Treturned the summons unexecuted because : or

 

Cl Other ¢specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.
Date: 02/19/2020 Vptihecr i 7
I Server's sinature-

Michael Costanza - Process Server
Printed name and title

 

R.O.S. Consulting, Inc. 117-001339
23900 W. Industrial Drive, Suite 3
Plainfield, IL 60585

Server's address

Additional information regarding attempted service, etc:

 
